FILED
                               UNITED STATES DISTRICT COURT                        FEB 2 4 2009
                               FOR THE DISTRICT OF COLUMBIA                 NANCY MAYER WHmINGTON, CLERK
                                                                                  U.S. DISTRICT COURT


Derian Douglas Hickman,                    )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      Civil Action No.
                                           )                             09 0359
Washington DC Public Library's,            )
                                           )
       Defendant.                          )

                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is this   ~ day
of February 2009,

       ORDERED that plaintiffs application to proceed informa pauperis [Dkt. No.2] is

GRANTED; and it is

       FURTHER ORDERED that this action is DISMISSED with prejudice as frivolous. This

is a final appealable Order.

                                               [j~"'- SJiudc
                                          United States District Judge